Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This action is a non-final office action in response to application 17/166,405 filed on February 03, 2021. Claim(s) 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1 and 12 recites an entity that is able to determine if a target vehicle is registered and determining if the target vehicle is not a registered vehicle and then the entity will identify that the target vehicle is intending to park, which, the entity will then update the parking spot information. Independent Claim(s) 1 and 12 as a whole recites limitation(s) that are directed to
the abstract idea(s) of certain methods of organizing human activity: fundamental
economic practices or principles, commercial or legal interactions (e.g., business
relations) and/or managing personal behavior or relationships or interactions between
people (e.g., including social activities and/or following rules or instructions). Independent Claim(s) 1 and 12 recite “determining whether a target vehicle is a registered member vehicle,” in response to determining that the target vehicle is not a registered member vehicle, identifying a target parking spot in which the target vehicle is intending to park,” and “updating an availability of a parking spot corresponding to the target parking spot,” step(s)/function(s) are merely certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., including social activities and/or following rules or instructions). For instance, in this case, Independent Claim(s) 1 and 12, are similar to an entity that can determine if a target vehicle is a member and if the target vehicle is not a member then the entity will determine that that the target vehicle is trying to park, which the entity will update the parking information. The mere recitation of generic computer components (Claim 1: a parking spot database; and Claim 12: a server, a parking spot database, and a controller) do not take the claims out of the enumerated grouping certain methods of organizing human activity. Therefore, Independent Claim(s) 1 and 12 recites the above abstract idea(s).

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “determining,” “identifying,” and “updating,” parking information, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a parking spot database; and Claim 12: a server, a parking spot database, and a controller). Examiner, notes that the parking spot database, server, and controller, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv., the court has held that certain additional elements are not integrated into a practical application or provide significantly more when the additional elements merely use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) thus they do no more than merely invoke computers or machinery as a tool to perform an existing process, which, amounts to no more than “applying,” the judicial exception. Here, the above additional elements are not integrated into a practical application or provide significantly more when they are merely determining, identifying, and updating, parking information which is no more than merely invoking computers or machinery as a tool to perform an existing process (e.g., receiving vehicle information in order to provide/update parking information) thus merely “applying,” the judicial exception. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not practical application(s) of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	
	Step 2B: The claim(s) do not include additional elements that are sufficient to
amount to significantly more than the judicial exception because, as noted previously,
the claims as a whole merely describe how to generally “apply,” the abstract idea in a
computer environment. Thus, even when viewed as a whole, nothing in the claims adds
significantly more (i.e., an inventive concept) to the abstract idea. The claims are
ineligible. 

	Claim(s) 3-6, 8-9, 11, 14-15, 17-18, and 20: The various metrics of Dependent Claim(s) 3-6, 8-9, 11, 14-15, 17-18, and 20 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1 and 12, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim(s) 2 and 13: The additional limitation(s) of describing “receiving,” “determining,” and “determining,” are further directed to a method of organizing human activity, as described above for Claim(s) 1 and 12, respectively. The limitations that amount to “apply it,” are the one or more imaging devices and the controller. Examiner, notes that the one or more imaging devices and the controller are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv., the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving, determining, and determining, vehicle information which is no more than “applying,” the judicial exception. The recitation(s) of “receiving target vehicle data of the target vehicle, the target vehicle data including identification data and driving behavior data,” “determining whether the target vehicle is a registered member vehicle based on the identification data,” and “determining whether a driving behavior of the target vehicle indicates an intent to park based on the received driving behavior data,” falls within certain methods of organizing human activity and mathematical concepts. Also, similar to In re Brown, the court found that the limitations were insignificant extra-solution activity when cutting hair after first determining the hair style, which, at best was merely insignificant application. Here, applicant has provided that the system can determine if the target vehicle is registered and intending to park after receiving vehicle data. Examiner further, notes that the additional element(s) (i.e., one or more imaging devices) are considered insignificant extra-solution activity, see above analysis. Similar to, Content Extraction and Transmission, LLC v. Wells Fargo Bank,  the court found that Electronically scanning or extracting data from a physical document, (e.g., optical character recognition) is well-understood, routine, and conventional computer function(s). Here, applicant has provided that the one or more imaging devices are well-understood, routine, and conventional when the one or more imaging device include optical sensors/cameras that are able to identify license plate and other vehicle data (i.e., optical character recognition), see paragraph(s) 0028 and 0036.  For the reasons described above with respect to Claim(s) 2 and 13, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 7 and 16: The additional limitation(s) of describing “identifying,” is further directed to a method of organizing human activity, as described above for Claim(s) 1 and 12, respectively. The limitations that amount to “apply it,” are the one or more imaging devices, an optical sensor, a LiDAR sensor, a radar sensor, a laser sensor, and a proximity sensor. Examiner, notes that the one or more imaging devices, an optical sensor, a LiDAR sensor, a radar sensor, a laser sensor, and a proximity sensor processor, are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely detecting vehicle information which is no more than “applying,” the judicial exception. The recitation(s) of “identifying,” falls within certain methods of organizing human activity and mathematical concepts. For the reasons described above with respect to Claim(s) 7 and 16, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 10 and 19: The additional limitation(s) of describing “analyzing,” and “determining,” are further directed to a method of organizing human activity and
mathematical concepts, as described above for Claim(s) 1 and 12, respectively. The limitations that amount to “apply it,” are the machine learning algorithm. Examiner, notes that the machine learning algorithm is generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely analyzing and determining vehicle behavior and intentions to park which is no more than “applying,” the judicial exception. The recitation(s) of “analyzing the driving behavior data,” and “determine if the target vehicle indicates an intent to park,” falls within certain methods of organizing human activity and mathematical concepts. For the reasons described above with respect to Claim(s) 10 and 19, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-11 and 13-20 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), insignificant extra-solution activity, and well-understood, routine, and conventional, which, do not provide an inventive concept. Therefore, Claim(s) 1-20 are not patent eligible.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 2015/0058101 A1).
	Regarding Claim 1, Han, teaches a method comprising: 
determining whether a target vehicle is a registered member vehicle. (Paragraph 0078-0079)(Han teaches that the server can detect a vehicle (i.t., target vehicle) that is detected at the target parking space is a registered vehicle or not)
in response to determining that the target vehicle is not a registered member vehicle, identifying a target parking spot in which the target vehicle is intending to park. (Paragraph(s) 0082-0083 and 0097)(Han teaches when the detected vehicle is not the authorized vehicle a determination may be made so as to whether a tie of detecting the vehicle is in a scheduled time for renting the target parking space, which, the server is able to obtain a scheduled time associated with the target parking space and compare the obtained scheduled time and the detection time to determine if the parking space is being rented at that certain time. Examiner, respectfully, notes that the server can detect that the vehicle is trying to park in the target parking space during a scheduled time (i.e., intending to park), see paragraph 0097)
updating an availability of a parking spot of a parking spot database corresponding to the target parking spot. (Paragraph 0106)(Han teaches that the server can update the associated parking space information based on the vehicle user accepting the rental conditions for the target parking space, which, the server will modify the associated parking space information as the target parking space is occupied for the rental period and store that modified information in memory (i.e., updating an availability of a parking spot))

	Regarding Claim 12, Han, teaches a parking vehicle detection system comprising: 
a server comprising (Paragraph 0065)(Han teaches a parking service server): 
a parking spot database including a plurality of parking spots, each of the plurality of parking spots having an availability. (Paragraph 0069)(Han teaches a memory that is able to store information obtained from a parking space owner and a parking space requester. The memory can also store parking space information. In addition, to storing updated parking space information whenever states of the parking spaces are changed)
a controller configured to (Paragraph 0067)(Han teaches a processor that is able to perform the operations for parking space reservation and rental terms): 
determine whether a target vehicle is a registered member vehicle. (See, relevant rejection of Claim 1(a))
in response to determining that the target vehicle is not registered member vehicle, identifying a target parking spot in which the target vehicle is intending to park. (See, relevant rejection of Claim 1(b))
updating the availability of a parking spot of the parking spot database corresponding to the target parking spot. (See, relevant rejection of Claim 1(c))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4, 7-8, 13-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2015/0058101) in view of Obayashi et al. (US 10,964,213 B2).
	Regarding Claim 2, Han, teaches all the limitations as applied to Claim 1 and 
receiving target vehicle data of the target vehicle from one or more imaging devices of . (Paragraph(s) 0042-0043 and 0046); and (Fig. 1, 401 and 402)(Han teaches a plurality of monitoring devices for monitoring a target parking space. Han, further, teaches that the monitoring device can include image capturing devices (i.e., one or more imaging devices) for capturing images of the target parking space(s) and the vehicle)
the target vehicle data including identification data and 
determining whether the target vehicle is a registered member vehicle based on the identification data. (Paragraph(s) 0079-0080 and 0082)(Han teaches that the system can make the determination if the vehicle is registered based on analyzing the images captured form the image capturing devices. Han, also, teaches that based on the analysis of the captured images the server may obtain a vehicle license plate number and/or a drivers contact number)

	With respect to the above limitations: while Han teaches a system that can determine if the vehicle is registered based on analyzing images captured from the image capturing devices, which, the images can include vehicle license plate number information. However, Han, doesn’t explicitly teach one or more detecting vehicles for determining a the target vehicle data that includes driving behavior data for determining an intent of the user to park.
	But Obayashi et al. in the analogous art of parking, teaches 
one or more imaging devices of one or more detecting vehicles. (Column 2, Lines 38-43 and 53-67); and (Column 4, Lines 19-34)(Obayashi et al. teaches a parking assist system that includes a mobile body (i.e., one or more detecting vehicles) that senses behavior of a vehicle. The mobile body includes an unmanned aerial vehicle that includes an image capturing device (e.g., camera)(i.e., one or more imaging devices). The mobile body is able to determining the vehicles entering into the parking lot using an vehicle information obtainment unit, see Column 4, Lines 19-34)
driving behavior data. (Column 10, Lines 19-27 and 46-58)(Obayashi et al. teaches that the mobile body can obtain various types of information about the vehicle such as vehicle information to determine if the vehicle is an autonomous vehicle or a general vehicle (i.e., identification data) and vehicle travel behavior (i.e., driving behavior data))
determining whether a driving behavior of the target vehicle indicates an intent to park based on the received driving behavior data. (Column 10, Lines 65-67); (Column 11, Lines 1-7)(Obayashi et al. teaches the observed behavior is related to the entry into the parking space is determined (i.e., intent to park). Obayashi et al., further, teaches that entry assistance will be provided to the vehicle such as guiding the vehicle to a parking space)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining a vehicle that is trying to park in a parking space of Han, by incorporating the teachings of a mobile body determining entering vehicle information and travel behaviors in order to determine if the vehicle is entering a parking lot and then guiding that vehicle to an empty parking space of Obayashi et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the accuracy of determining parking vehicles behaviors. (Obayashi et al.: Column 15, Lines 7-14)
	
	Regarding Claim 3, Han/Obayashi et al., teaches all the limitations as applied to Claim 2.
	However, Han, doesn’t explicitly teach associating the target parking spot with a corresponding parking spot of the database based on a known location of the parking spot and a current location of the one or more detecting vehicles when the target vehicle data is captured. 
	But, Obayashi et al. in the analogous art of parking, teaches associating the target parking spot with a corresponding parking spot of the database based on a known location of the parking spot and a current location of the one or more detecting vehicles when the target vehicle data is captured. (Column 3, Lines 53-57); (Column 10, Lines 19-27, 50-58, and 65-67); and (Column 11, Lines 1-4 and 21-40)(Obayashi  et al. teaches the drone (i.e., detecting vehicle) is able to obtain information about the assisted vehicle and the travel behavior of the vehicle as the vehicle moves along the internal road to the entrance of the parking lot (i.e., current location of the one or more detecting vehicles when the target vehicle data is captured). The drone is also able to identify its current position (i.e., current location of the detecting vehicle relative to the target parking space) based on a landmark near the parking lot. Obayashi et al., further, teaches the intent of the vehicle to park can be based on the obtained behavior. Obayashi et al., also, teaches that the mobile body is able to identify vacant parking spaces along with the parking spaces in each rows A and B (i.e., known location of the parking spot(s)), see Column 4, Lines 61-67 and Column 5 Lines 1-4.  Obayashi et al., further, teaches that the system is able to relate various parking spaces along with rows that are available to the vehicle chose, such as the system will provide parking spaces No. 4 and 8 in the row A and No. 3, 4, and 8 in row B. Upon the vehicle parking in one of the provided spaces the system will update the vehicle entry information of the parking space No.8 stored in the information storage (i.e., associating the target parking spot with a corresponding parking spot of the database)) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining a vehicle that is trying to park in a parking space of Han, by incorporating the teachings of a mobile body determining entering vehicle information and travel behaviors in order to determine if the vehicle is entering a parking lot, which parking information will be provided to the vehicle and upon the vehicle parking in the space the system will update the parking information in the parking storage of Obayashi et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the accuracy of determining parking vehicles behaviors. (Obayashi et al.: Column 15, Lines 7-14)

	Regarding Claim 4, Han/Obayashi et al., teaches all the limitations as applied to Claim 3.
	However, Han, doesn’t explicitly teach associating the target parking spot with a corresponding one or more parking spots of the database based on a location of the target parking spot relative to the one or more detecting vehicles. 
	But, Obayashi et al.  in the analogous art of parking, teaches associating the target parking spot with a corresponding one or more parking spots of the database based on a location of the target parking spot relative to the one or more detecting vehicles.  ((Column 3, Lines 53-57); (Column 10, Lines 19-27, 50-58, and 65-67); and (Column 11, Lines 1-4 and 21-40)(Obayashi  et al. teaches the drone will identify its current position based on a landmark near the parking lot (i.e., target parking spot relative to the one or more detecting vehicles). Obayashi et al., further, teaches the intent of the vehicle to park can be based on the obtained behavior. Obayashi et al., also, teaches that the mobile body is able to identify vacant parking spaces along with the parking spaces in each rows A and B (i.e., known location of the parking spot(s)), see Column 4, Lines 61-67 and Column 5 Lines 1-4.  Obayashi et al., further, teaches that the system is able to relate various parking spaces along with rows that are available to the vehicle chose, such as the system will provide parking spaces No. 4 and 8 in the row A and No. 3, 4, and 8 in row B. Upon the vehicle parking in one of the provided spaces the system will update the vehicle entry information of the parking space No.8 stored in the information storage (i.e., associating the target parking spot with a corresponding parking spot of the database). Examiner, further, notes that the drone is near the parking spaces of row’s A and B, see Fig. 1, 100) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining a vehicle that is trying to park in a parking space of Han, by incorporating the teachings of updating the status of a parking space based on the drone being near the parking lot and identifying the vehicle behaviors of Obayashi et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the accuracy of determining parking vehicles behaviors. (Obayashi et al.: Column 15, Lines 7-14)
	
	Regarding Claim 7, Han/Obayashi et al., teaches all the limitations as applied to Claim 2 and wherein the one or more imaging devices of the 
	With respect to the above limitations: while Han teaches a monitoring device that can include an image capturing device used to capture images of the target space. However, Han, doesn’t explicitly teach one or more detecting vehicles that comprise one or more imaging devices that include one or more optical sensor. 
	But, Obayashi et al. in the analogous art of parking, teaches one or more detecting vehicles comprises one or more of an optical sensor, a LiDAR sensor, a radar sensor, a laser sensor, and a proximity sensor. (Column 2, Lines 53-67)(Obayashi et al. teaches a mobile body that includes a sensing device such as a camera (i.e., optical sensor))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining a vehicle that is trying to park in a parking space using cameras of Han, by incorporating the teachings of a mobile body determining entering vehicle information and travel behaviors in order to determine if the vehicle is entering a parking lot and then guiding that vehicle to an empty parking space using a camera of Obayashi et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the accuracy of determining parking vehicles behaviors. (Obayashi et al.: Column 15, Lines 7-14)

	Regarding Claim 8, Han/Obayashi et al., teaches all the limitations as applied to Claim 2 and wherein the identification data includes one or more of a speed, a trajectory, a color, a make and/or model, and a license plate number of the target vehicle. (Paragraph(s) 0079-0080 and 0082)(Han teaches that the system can make the determination if the vehicle is registered based on analyzing the images captured form the image capturing devices. Han, also, teaches that based on the analysis of the captured images the server may obtain a vehicle license plate number (i.e., license plate number of the target vehicle) and/or a drivers contact number)

	Regarding Claim 13, Han/Obayashi et al., teaches all the limitations as applied to Claim 12 and 
receiving target vehicle data of the target vehicle from one or more detecting vehicles, the target vehicle data including identification data and driving behavior data. See, relevant rejection(s) of Claim(s) 2(a and b) and 12)
determine whether the target vehicle is registered member vehicle based on the identification data. See, relevant rejection(s) of Claim(s) 2(c) and 12)
determine whether a driving behavior of the target vehicle indicates an intent to park based on the received driving behavior data. (See, relevant rejection(s) of Claim(s) 2(d) and 12) 

	Regarding Claim 14, Han/Obayashi et al., teaches all the limitations as applied to Claim 13 and associate the target parking spot with a corresponding parking spot of the parking spot database based on a known location of the parking spot, a current location of the one or more detecting vehicles when the target vehicle data is captured, and a location of the target parking spot relative to the one or more vehicles. (See, relevant rejection(s) of Claim(s) 3 and 13)
	
	Regarding Claim 16, Han/Obayashi et al., teaches all the limitations as applied to Claim 13 and wherein the one or more detecting vehicles comprises one or more of an optical sensor, a LiDAR sensor, a radar sensor, a laser sensor, and a proximity sensor. (See, relevant rejection(s) of Claim(s) 7 and 13)
	
	Regarding Claim 17, Han/Obayashi et al., teaches all the limitations as applied to Claim 13 and wherein the identification data includes one or more of a speed, a trajectory, a color, a make and/or model, and a license plate number of the target vehicle. (See, relevant rejection(s) of Claim(s) 8 and 13)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2015/0058101) in view of Obayashi et al. (US 10,964,213 B2) and further in view of Mahajan (US 2020/0258385).
	Regarding Claim 5, Han/Obayashi et al., teaches all the limitations as applied to Claim 3.
	However, Han/Obayashi et al., do not explicitly teach wherein updating the available of the parking spot of the parking spot database further comprises assigning the parking spot a probability that the target vehicle is intending to park in the parking spot.
	But, Mahajan in the analogous art of detecting a parking spot for a vehicle, teaches wherein updating the available of the parking spot of the parking spot database further comprises assigning the parking spot a probability that the target vehicle is intending to park in the parking spot. (Paragraph 0054-0055)(Mahajan teaches speed and direction of one or more vehicles can be detected using radar and LiDAR sensors coupled to a vehicle (i.e., one or more detecting vehicles). Mahajan, further, teaches that the parking spaces can be assigned probabilities based on the empty parking spaces being occupied by a vehicle. The probability estimate of occupying the empty parking spot 605 for a vehicle is determined to be 90 % and the probability estimate of occupying the empty parking spot 614 for vehicle is determined to be 30 % based on the determination that the other vehicle moves towards and is closer to empty parking spot 614, which the other vehicle will park in parking space 614)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining a vehicle that is trying to park in a parking space of Han and the system for determining the travel behavior and identification of a parking vehicle and updating the parking space information in a database of Obayashi et al., by incorporating the teachings of assigning parking spaces probabilities based on a vehicle intending to park at a parking space of Mahajan, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to monitor risk averse drivers such that insurance premiums will be lowered by taking the proper actions to reduce the risk of accidents. (Gaudin et al.: Column 2, Lines 9-14) 

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2015/0058101) in view of Obayashi et al. (US 10,964,213 B2), as applied to Claim 2, and further in view of Gaudin et al. (US 10,783,725 B1).
Regarding Claim 6, Han/Obayashi et al., teaches all the limitations as applied to Claim 5.
However, Han/Obayashi et al., do not explicitly teach wherein the driving behavior data includes time-series data received from the one or more detecting vehicles. 
But, Gaudin et al. in the analogous art of determining driving behaviors, teaches wherein the driving behavior data includes time-series data received from the one or more detecting vehicles. (Column 10, Lines 53-61); (Column 11, Lines 4-14); and (Column 13, Lines 31-43)(Gaudin et al. teaches an autonomous vehicle that includes a driving identification unit. The driving identification unit is able to determine the driving behavior of the vehicle. Gaudin et al., further, teaches that the driving behavior data will be associated with first and second time-stamp information (i.e., time-series data))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining a vehicle that is trying to park in a parking space of Han and the system for determining the travel behavior and identification of a parking vehicle of Obayashi et al., by incorporating the teachings of determining a vehicle behaviors and associating time-stamp data with the captured behaviors of Gaudin et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to monitor risk averse drivers such that insurance premiums will be lowered by taking the proper actions to reduce the risk of accidents. (Gaudin et al.: Column 2, Lines 9-14) 

	Regarding Claim 15, Han/Obayashi et al./Gaudin et al., teaches all the limitations as applied to Claim 14 and wherein the target vehicle data includes time-series data received from the one or more detecting vehicles. (See, relevant rejection(s) of Claim(s) 6 and 14)

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2015/0058101) in view of Obayashi et al. (US 10,964,213 B2) and further in view of Wang (US 2018/0357900 A1).
	Regarding Claim 9, Han/Obayashi et al., teaches all the limitations as applied to Claim 2. 
	However, Han/Obayashi et al., do not explicitly teach wherein the driving behavior data includes one or more of a speed, frequent changes in speed, and an active turn signal of the target vehicle. 
	But, Wang in the analogous art of determining a user’s intent to park, in the analogous art of wherein the driving behavior data includes one or more of a speed, frequent changes in speed, and an active turn signal of the target vehicle. (Paragraph 0158)(Wang teaches that the system can receive the drivers moving speed (i.e., speed) for determining the drivers intent to park)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining a vehicle that is trying to park in a parking space of Han and the system for determining the travel behavior and identification of a parking vehicle of Obayashi et al., by incorporating the teachings of determining a drivers current speed and intended destination, which, the system will use the drivers location and speed to determine if the users’ intent to park of Wang, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a driver identify legal parking in a timely manner. (Wang: Paragraph 0005)

	Regarding Claim 18, Han/Obayashi et al./Wang, teaches all the limitations as applied to Claim 13 and wherein the driving behavior data includes one or more of a speed, frequent changes in speed, and an active turn signal of the target vehicle. (See, relevant rejection(s) of Claim(s) 9 and 13) 

Claim(s)  10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2015/0058101) in view of Obayashi et al. (US 10,964,213 B2) and Wang (US 2018/0357900 A1) and further in view of Cao et al. (US 2021/0019671 A1) .
Regarding Claim 10, Han/Obayashi et al./Wang, teaches all the limitations as applied to Claim 9.
However, Han/Obayashi et al./Wang, do not explicitly teach analyzing the driving behavior data using a machine learning algorithm to determine if the target vehicle indicates an intent to park. 
But, Cao et al. in the analogous art of parking, analyzing the driving behavior data using a machine learning algorithm to determine if the target vehicle indicates an intent to park. (Paragraph 0120)(Cao et al. teaches a system that is able to identify the parking intent of a user using machine learning)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining a vehicle that is trying to park in a parking space of Han and the system for determining the travel behavior and identification of a parking vehicle of Obayashi et al., by incorporating the teachings of determining a drivers intention to park using machine learning of Cao et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce the time searching for parking by a driver. (Cao et al.: Paragraph 0107)

Regarding Claim 19, Han/Obayashi et al./Wang/Cao et al., teaches all the limitations as applied to Claim 18 and teaches analyze the driving behavior data using a machine learning algorithm to determine if the target vehicle indicates an intent to park. (See, relevant rejection(s) of Claim(s) 10 and 18)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2015/0058101) in view of Obayashi et al. (US 10,964,213 B2), as applied to Claim 2, and further in view of Chung (KR101173368B1) .
Regarding Claim 11, Han/Obayashi et al., teaches all the limitations as applied to Claim 2. 
However, Han/Obayashi et al., do not explicitly teach in response to determining that the target vehicle is a registered member vehicle, discarding the target vehicle data.
But, Chung in the analogous art of parking, teaches in response to determining that the target vehicle is a registered member vehicle, discarding the target vehicle data. (Paragraph(s) 0039 and 0043)(teaches a parking system that is able to determine if a vehicles’ information matches pre-registered vehicle information. The system can judge the photographed vehicle information to the pre-registered vehicle information and if the photographed vehicle is a registered vehicle, then the photographed information is deleted (i.e., discarding the target vehicle data))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining a vehicle that is trying to park in a parking space of Han and the system for determining the travel behavior and identification of a parking vehicle of Obayashi et al., by incorporating the teachings of deleting registered vehicle information of Chung, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to prevent illegal parking. (Chung: Paragraph(s) 0001-0005)

	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2015/0058101) in view of Chung (KR101173368B1).
	Regarding Claim 20, Han/Chung, teaches all the limitations as applied to Claim 12 and in response to determining that the target vehicle is a registered member vehicle, discarding the target vehicle data. (See, relevant rejection(s) of Claim(s) 11 and 12)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vieten et al. (US 10,529,233 B1). Vieten et al. teaches a vehicle is able to send a drone to scout for a parking space. The drone is able to identify available parking space s within a zone, which the drone will then travel to the parking space and send instructions to the vehicle in order to help the vehicle travel to the vacant parking space. Vieten et al., also, teaches after the vehicle begins to park in the vacant parking space the drone will return to the vehicle. 
Salvucci et al. (US 2019/0066505 A1). Salvucci teaches one or more drones (i.e., one or more detecting vehicles) that may be used as seekers for searching for, identifying, and reporting available and/or unavailable parking spaces. Salvucci, further, teaches a drone may determine if a parking space is available, such as parking space number 6, which the drone will then provide the vacant space to the vehicle for use. Salvucci, also, teaches the system consist of a server that contains a database that is able to store available  and unavailable parking space information. The server is able to receive this information from the  drone, such that the parking space information affiliated with the server will be updated periodically or continuously. The parking space number 6 information will be updated in the parking servers based on the drone viewing the parking space, which the drone is near parking space number 6. Once the user has indicated that desire to take the free parking space then the database will change from available to unavailable.
Ding (CN 110834667 A). Ding teaches using a third neural network and driver data to determine a driver’s parking intention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628